DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Applicant's amendment filed on 10/2/2020 have been entered and fully considered.  Claim 2, 4, 10, 14, 16 and 18 are amended, claims 1, 5, 8, 11 and 15 are canceled, and claims 2-4, 6, 7, 9, 10, 12-14 and 16-18 are currently pending.

Response to Argument
Applicant’s arguments with respect to claims 2-4, 6, 7, 9, 10, 12-14 and 16-18 have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103(a) have been withdrawn.

Terminal Disclaimer
Applicant filed Electronic Terminal Disclaimers on 10/2/2020 and 1/13/2021, and the terminal disclaimers are approved on 10/2/2020 and 1/13/2021, respectively, therefore obviousness-type double patenting rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in an interview with Ian R. Blum (Reg. No. 42,336) on 1/6/2020 and 1/7/2020. 
The application has been amended as follows:
BEGIN AMENDMENT 
Claim 2 (Currently Amended): A method for packet switched handover from a source network device to a target network device, comprising: 
providing an indication in a source to target transparent container from the source network device indicating whether the source network device requests a system information required by a mobile station for a packet switched handover from the target network device, wherein no request is made if the source network device implements Radio Access Network Information Management procedure with Network Assisted Cell Change (RIM/NACC); 
receiving the system information in a target to source transparent container from the network device when the indication indicates that the source network device requests the system information and not receiving the system information in [[a]] the target to source transparent container absent the indication; and 
sending to a user equipment at least a part of the system information that is received in the target to source transparent container, 
wherein the packet switched handover is a handover to a different radio access technology.

3. (Currently Amended) The method of claim 2, wherein the source network device is a source radio network controller.

6. (Currently Amended) The method of claim 3, further comprising: receiving the target to source transparent container at the source radio network controller; and sending at least [[a]] the part of the system information that is received in the target to source transparent container to [[a]] the user equipment.

10. (Currently Amended) A software product comprising a non-transitory computer readable medium having executable codes embedded therein; the codes, when executed, adapted to carry out the functions for packet switched handover from a source network device to a target network device of: 
providing an indication in a source to target transparent container from the source network device indicating whether the source network device requests system information required by a mobile station for a packet switched handover from the target network device, wherein no request is made if the source network device implements Radio Access Network Information Management procedure with Network Assisted Cell Change (RIM/NACC); 3 
LEGAL\48622882\1receiving the system information in a target to source transparent container from the network device when the indication indicates that the source network device requests the system information and not receiving the 
sending to a user equipment at least a part of the system information that is received in the target to source transparent container, 
wherein the packet switched handover is a handover to a different radio access technology.

13. (Currently Amended) The software product of claim 10, further comprising sending to [[a]] the user equipment at least [[a]] the part of the system information that is received in the target to source transparent container.

14. (Currently Amended) An apparatus for packet switched handover from a source network device to a target network device, comprising: 
means for providing an indication in a source to target transparent container from the source network device indicating whether the source network device requests system information required by a mobile station for a packet switched handover from the target network device; 
a receiver for receiving the system information in a target to source transparent container from the network device when the indication indicates that the source network device requests the 4 LEGAL\48622882\1system information and not receiving the system information in [[a]] the target to source transparent container absent the indication, wherein no request is made if the source network device Radio Access Network Information Management procedure with Network Assisted Cell Change (RIM/NACC); and 
a transmitter for sending to a user equipment at least a part of the system information that is received in the target to source transparent container, 
wherein the packet switched handover is a handover to a different radio access technology.

16. (Currently Amended) A network element for packet switched handover from a source network device to a target network device, comprising: 
a transmitting module configured to provide an indication in a source to target transparent container from the source network device indicating whether the source network device requests system information required by a mobile station for a packet switched handover from the target network device, wherein no request is made if the source network device implements Radio Access Network Information Management procedure with Network Assisted Cell Change (RIM/NACC); and 
a receiving module configured to receive the system information in a target to source transparent container from the network device when the indication indicates that the source network device requests the system information and not receiving the system information in [[a]] the target to source transparent container absent the indication, 
wherein the packet switched handover is a handover to a different radio access technology.

18. (Currently Amended) A method for packet switched handover from a source network device to a target network device, comprising: 
providing an indication in a source to target transparent container from the source network device indicating whether the source network device requests a system information required by a mobile station for a packet switched handover from the target network device, the indication requiring that the source to target transparent container comprises at least PSI/SI (packet system information/system information) blocks only when the indication is provided, wherein no request is made if the source network device implements Radio Access Network Information Management procedure with Network Assisted Cell Change (RIM/NACC); 
receiving the system information in a target to source transparent container from the network device only when the indication indicates that the source network device requests the system information; and 
sending to a user equipment at least a part of the system information that is received in the target to source transparent container, 
wherein the packet switched handover is a handover to a different radio access technology.
	END AMENDMENT

Allowable Subject Matter
Claims 2-4, 6, 7, 9, 10, 12-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to a method, a device and a system for providing an indication whether a source network device requests to receive system information from a target network device.
The prior arts of record, D2, Willars, Semper, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose providing an indication in a source to target transparent container from the source network device indicating whether the source network device requests a system information required by a mobile station for a packet switched handover from 
 providing an indication in a source to target transparent container from the source network device indicating whether the source network device requests a system information required by a mobile station for a packet switched handover from 
 These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claims 2, 10, 14, 16 and 18 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 10/2/2020.
Claims 3, 4, 6, 7, 9, 12, 13 and 17 are allowed by the virtue of their dependency from allowed independent claims 2, 10, 14 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.G./           Examiner, Art Unit 2647                      
/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649